222 Ga. 529 (1966)
150 S.E.2d 653
BOWERS et al.
v.
GILL et al.
23675.
Supreme Court of Georgia.
Submitted September 13, 1966.
Decided September 22, 1966.
*530 James M. Collier, for appellants.
H. A. Wilkinson, for appellees.
GRICE, Justice.
The notice of appeal in this case does not set forth a "judgment, ruling or order entitling the appellant to take an appeal," as required by the Appellate Practice Act of 1965. Ga. L. 1965, pp. 18, 20, as amended (Code Ann. § 6-802). The appeal is stated to be "from the judgment entered in this action on November 13, 1965," but, although there are several judgments in the record, there is not one which is shown to have been entered on November 13, 1965. Therefore, the appeal must be.
Dismissed. All the Justices concur.